Title: From John Adams to Jean de Neufville & Fils, 10 December 1781
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Amsterdam Decr 10. 1781
Gentlemen

I have recd the Letter which you did me the Honour to write me on the 8th. instant, inclosing a Translation of Messrs Van Arps Proposals. Messrs Van Arps, in the Character of ships Husband, demand 60,000 ƒ. as Damages &c.
If I were convinced that the Goods of the United States of America, were responsible for any Damages at all in this Case which I am not but clearly of the contrary I should Still think the Demand of 60,000 Guilders, vastly too high, so that I cannot agree to this. But am still ready to Submit the whole Dispute to impartial Arbitrators.
Your repeated Proposals to me Gentlemen to take your shares of the ships it is impossible for me to agree to. Indeed these Ships are altogether improper to carry the Goods.

But it is Surprizing to me that the owners have not Set a certain Price upon the ships, and also ascertained the sum for which they would.


I have the Honour to be

